                Case 2:03-cr-00496-TSZ Document 134 Filed 09/30/20 Page 1 of 1




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                            Plaintiff,
                                                        CR03-496 TSZ
 9         v.
                                                        MINUTE ORDER
10     IVY B. GAINES,
11                            Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Defendant’s motion, docket no. 131, for leave to file an overlength motion,
14
     is GRANTED. Defendant’s 19-page motion for compassionate release, docket no. 132,
     is accepted and will be considered.
15
          (2)   The Government may file an overlength response, not to exceed 19 pages
16 in length. Any reply shall not exceed 10 pages in length.

17          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 30th day of September, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
